                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


IN RE:
                                                           Case No. 3:17-bk-06895
DAWN ELLEN SHRUM,                                          Chapter 11

         Debtor.


  BANK OF NEW YORK MELLON’S MEMORANDUM OF LAW IN SUPPORT OF ITS
                   OBJECTION TO CONFIRMATION

         COMES NOW, The Bank of New York Mellon FKA the Bank Of New York, As Trustee

 for the Certificateholders of the CWALT, Inc., Alternative Loan Trust 2006-OC10, Mortgage

 Pass-Through Certificates, Series 2006-OC10 (“BONY”), and files this Memorandum of Law in

 Support of its Objection to Confirmation of the Debtor’s Chapter 11 Plan [Doc. 82] (the “Plan”),

 respectfully showing this Honorable Court as follows:

                                        INTRODUCTION

         BONY is the holder of a deed of trust that encumbers the Debtor’s principal residence.

 The deed of trust is on a standard Fannie Mae/Freddie Mac form, used in millions of mortgage

 loans around the country. The particular form mandates that the Debtor pay a certain amount

 every month to enable the mortgagee to pay taxes and insurance. It also assigns certain

 contingent funds to the mortgagee (such as condemnation funds) that serve to protect the

 mortgagee if the value of the property decreases due to certain events.

         The Debtors takes the untenable position that these provisions take BONY’s claim

 outside of the anti-modification provision of 11 U.S.C. § 1123(b)(5). However, nearly every

 court to look at this issue – including the Fourth Circuit analyzing the exact same deed of trust

 form – has concluded that these provisions do not make the claim modifiable. To hold otherwise


                                                 1

Case 3:17-bk-06895       Doc 121    Filed 11/13/18 Entered 11/13/18 19:23:51           Desc Main
                                   Document     Page 1 of 13
 would not only be counter to the law, but also to the intent of Congress in passing the anti-

 modification provision, as it would leave millions of loans at risk of being modified. As the

 Fourth Circuit noted, the Debtor’s position “cannot be squared with an interpretation that would

 render the anti-modification provision inapplicable to virtually all mortgages.” Birmingham v.

 PNC Bank, N.A. (In re Birmingham), 846 F.3d 88 (4th Cir. 2017). This Court should deny

 confirmation of the Debtor’s Plan.

                                      STATEMENT OF FACTS

        As noted by the Debtor in her brief, there are two provisions of the subject deed of trust

 (the “Deed of Trust”) that she contends takes BONY’s claim outside of the protections of the

 anti-modification provision. Those provisions are Sections 3 and 11. Section 3 reads as follows:

                3.      Funds for Escrow Items. Borrower shall pay to Lender on the day
        Periodic Payments are due under the Note, until the Note is paid in full, a sum
        (the “Funds”) to provide for payment of amounts due for: (a) taxes and
        assessments and other items which can attain priority over this Security
        Instrument as a lien or encumbrance on the Property; (b) leasehold payments or
        ground rents on the Property, if any; (c) premiums for any and all insurance
        required by Lender under Section 5; and (d) Mortgage Insurance premiums, if
        any, or any sums payable by Borrower to Lender in lieu of the payment of
        Mortgage Insurance premiums in accordance with the provisions of Section 10.
        These items are called "Escrow Items." At origination or at any time during the
        term of the Loan, Lender may require that Community Association Dues, Fees,
        and Assessments, if any, be escrowed by Borrower, and such dues, fees and
        assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender
        all notices of amounts to be paid under this Section. Borrower shall pay Lender
        the Funds for Escrow Items unless Lender waives Borrower's obligation to pay
        the Funds for any or all Escrow Items. Lender may waive Borrower's obligation
        to pay to Lender Funds for any or all Escrow Items at any time. Any such waiver
        may only be in writing. In the event of such waiver, Borrower shall pay directly,
        when and where payable, the amounts due for any Escrow Items for which
        payment of Funds has been waived by Lender and, if Lender requires, shall
        furnish to Lender receipts evidencing such payment within such time period as
        Lender may require. Borrower's obligation to make such payments and to provide
        receipts shall for all purposes be deemed to be a covenant and agreement
        contained in this Security Instrument, as the phrase "covenant and agreement" is
        used in Section 9. If Borrower is obligated to pay Escrow Items directly, pursuant
        to a waiver, and Borrower fails to pay the amount due for an Escrow Item, Lender

                                                 2

Case 3:17-bk-06895       Doc 121    Filed 11/13/18 Entered 11/13/18 19:23:51            Desc Main
                                   Document     Page 2 of 13
       may exercise its rights under Section 9 and pay such amount and Borrower shall
       then be obligated under Section 9 to repay to Lender any such amount. Lender
       may revoke the waiver as to any or all Escrow Items at any time by a notice given
       in accordance with Section 15 and, upon such revocation, Borrower shall pay to
       Lender all Funds, and in such amounts, that are then required under this Section 3.
                Lender may, at any time, collect and hold Funds in an amount (a)
       sufficient to permit Lender to apply the Funds at the time specified under RESPA,
       and (b) not to exceed the maximum amount a lender can require under RESPA.
       Lender shall estimate the amount of Funds due on the basis of current data and
       reasonable estimates of expenditures of future Escrow Items or otherwise in
       accordance with Applicable Law.
                The Funds shall be held in an institution whose deposits are insured by a
       federal agency, instrumentality, or entity (including Lender, if Lender is an
       institution whose deposits are so insured) or in any Federal Home Loan Bank.
       Lender shall apply the Funds to pay the Escrow Items no later than the time
       specified under RESPA. Lender shall not charge Borrower for holding and
       applying the Funds, annually analyzing the escrow account, or verifying the
       Escrow Items, unless Lender pays Borrower interest on the Funds and Applicable
       Law permits Lender to make such a charge. Unless an agreement is made in
       writing or Applicable Law requires interest to be paid on the Funds, Lender shall
       not be required to pay Borrower any interest or earnings on the Funds. Borrower
       and Lender can agree in writing, however, that interest shall be paid on the Funds.
       Lender shall give to Borrower, without charge, an annual accounting of the Funds
       as required by RESPA.
                If there is a surplus of Funds held in escrow, as defined under RESPA,
       Lender shall account to Borrower for the excess funds in accordance with
       RESPA. If there is a shortage of Funds held in escrow, as defined under RESPA,
       Lender shall notify Borrower as required by RESPA, and Borrower shall pay to
       Lender the amount necessary to make up the shortage in accordance with RESPA,
       but in no more than 12 monthly payments. If there is a deficiency of Funds held in
       escrow, as defined under RESPA, Lender shall notify Borrower as required by
       RESPA, and Borrower shall pay to Lender the amount necessary to make up the
       deficiency in accordance with RESPA, but in no more than 12 monthly payments.
                Upon payment in full of all sums secured by this Security Instrument,
       Lender shall promptly refund to Borrower any Funds held by Lender.

       Section 11 reads as follows:

               11. Assignment of Miscellaneous Proceeds; Forfeiture. All
       Miscellaneous Proceeds are hereby assigned to and shall be paid to Lender.
               If the Property is damaged, such Miscellaneous Proceeds shall be applied
       to restoration or repair of the Property, if the restoration or repair is economically
       feasible and Lender's security is not lessened, During such repair and restoration
       period, Lender shall have the right to hold such Miscellaneous Proceeds until
       Lender has had an opportunity to inspect such Property to ensure the work has
       been completed to Lender's satisfaction, provided that such inspection shall be

                                                 3

Case 3:17-bk-06895      Doc 121    Filed 11/13/18 Entered 11/13/18 19:23:51              Desc Main
                                  Document     Page 3 of 13
       undertaken promptly. Lender may pay for the repairs and restoration in a single
       disbursement or in a series of progress payments as the work is completed. Unless
       an agreement is made in writing or Applicable Law requires interest to be paid on
       such Miscellaneous Proceeds, Lender shall not be required to pay Borrower any
       interest or earnings on such Miscellaneous Proceeds. If the restoration or repair is
       not economically feasible or Lender's security would be lessened, the
       Miscellaneous Proceeds shall be applied to the sums secured by this Security
       Instrument, whether or not then due, with the excess, if any, paid to Borrower.
       Such Miscellaneous Proceeds shall be applied in the order provided for in Section
       2.
               In the event of a total taking, destruction, or loss in value of the Property,
       the Miscellaneous Proceeds shall be applied to the sums secured by this Security
       Instrument, whether or not then due, with the excess, if any, paid to Borrower.
               In the event of a partial taking, destruction, or loss in value of the Property
       in which the fair market value of the Property immediately before the partial
       taking, destruction, or loss in value is equal to or greater than the amount of the
       sums secured by this Security Instrument immediately before the partial taking,
       destruction, or loss in value, unless Borrower and Lender otherwise agree in
       writing, the sums secured by this Security Instrument shall be reduced by the
       amount of the Miscellaneous Proceeds multiplied by the following fraction: (a)
       the total amount of the sums secured immediately before the partial taking,
       destruction, or loss in value divided by (b) the fair market value of the Property
       immediately before the partial taking, destruction, or loss in value. Any balance
       shall be paid to Borrower.
               In the event of a partial taking, destruction, or loss in value of the Property
       in which the fair market value of the Property immediately before the partial
       taking, destruction, or loss in value is less than the amount of the sums secured
       immediately before the partial taking, destruction, or loss in value, unless
       Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds
       shall be applied to the sums secured by this Security Instrument whether or not
       the sums are then due.
               If the Property is abandoned by Borrower, or if, after notice by Lender to
       Borrower that the Opposing Party (as defined in the next sentence) offers to make
       an award to settle a claim for damages, Borrower fails to respond to Lender
       within 30 days after the date the notice is given, Lender is authorized to collect
       and apply the Miscellaneous Proceeds either to restoration or repair of the
       Property or to the sums secured by this Security Instrument, whether or not then
       due. "Opposing Party" means the third party that owes Borrower Miscellaneous
       Proceeds or the party against whom Borrower has a right of action in regard to
       Miscellaneous Proceeds.
               Borrower shall be in default if any action or proceeding, whether civil or
       criminal, is begun that, in Lender's judgment, could result in forfeiture of the
       Property or other material impairment of Lender’s interest in the Property or
       rights under this Security Instrument. Borrower can cure such a default and, if
       acceleration has occurred, reinstate as provided in Section 19, by causing the
       action or proceeding to be dismissed with a ruling that, in Lender's judgment,

                                                 4

Case 3:17-bk-06895      Doc 121     Filed 11/13/18 Entered 11/13/18 19:23:51              Desc Main
                                   Document     Page 4 of 13
        precludes forfeiture of the Property or other material impairment of Lender' s
        interest in the Property or rights under this Security Instrument. The proceeds of
        any award or claim for damages that are attributable to the impairment of Lender's
        interest in the Property are hereby assigned and shall be paid to Lender.
                All Miscellaneous Proceeds that are not applied to restoration or repair of
        the Property shall be applied in the order provided for in Section 2.

        The Deed of Trust defines “Miscellaneous Proceeds” in Section (N) of the Definitions

 Section on the second page:

        (N) "Miscellaneous Proceeds" means any compensation, settlement, award of
        damages, or proceeds paid by any third party (other than insurance proceeds paid
        under the coverages described in Section 5) for: (i) damage to, or destruction of,
        the Property; (ii) condemnation or other taking of all or any part of the Property;
        (iii) conveyance in lieu of condemnation; or (iv) misrepresentations of, or
        omissions as to, the value and/or condition of the Property.

        The Debtor contends that these provisions serve to secure more property than just her

 principal residence, and as such, she can modify BONY’s claim. This is incorrect, and this Court

 should deny confirmation of the Plan.

                      ARGUMENT AND CITATION OF AUTHORITY

 A.     OVERVIEW OF THE LAW

        To begin with, BONY mostly agrees with the Debtor regarding the test to be applied by

 this Court.1

        Conforming Reinhardt and Davis creates a two part test. First, under Reinhardt,
        the question is simple: is the property subject to the security interest real property
        under state law? If not, then it constitutes additional security unless it fits within
        the confines of the exceptions outlined in Davis: does the property function as
        replacement of the underlying collateral or is it bound up in the bundle of
        possessory rights? If neither of these exceptions apply, then the security
        constitutes additional collateral and the anti-modification clause does not apply.


 1
   However, for purposes of preserving the record, BONY contends that the Sixth Circuit was
 incorrect in Reinhardt when it concluded that the definition of “debtor’s principal residence” in
 11 U.S.C. § 101(13A), which extended the principal residence to “incidental property,” was
 distinct from and could not be applied to the anti-modification provision of 11 U.S.C. §
 1123(b)(5). BONY recognizes that this Court is bound by that decision, but explicitly preserves
 its right to challenge this decision should this case be appealed.
                                                  5

Case 3:17-bk-06895       Doc 121    Filed 11/13/18 Entered 11/13/18 19:23:51              Desc Main
                                   Document     Page 5 of 13
 [Doc. 120] at p. 6, ¶ 18.

        However, the decision in Davis is not so absolute as applying only to property that

 “functions as replacement of the underlying collateral or is bound up on the bundle of possessory

 rights.” The Sixth Circuit also said that items which are “incidental to an interest in real

 property” are also an exception. Allied Credit Corp. v. Davis (In re Davis), 989 F.2d 208, 212

 (6th Cir. 1993).

 B.     THE DEED OF TRUST DOES NOT GRANT A SECURITY INTEREST IN
        ESCROW FUNDS

        First, the Debtor contends that “the assignment to BONY of the Debtor’s interest in the

 escrow account constitutes additional security under Sixth Circuit case law.” [Doc. 120] at p. 6, ¶

 19. The Debtor reasons that the funds are additional security “[b]ecause certain situations exist

 when BONY may apply the escrow funds to the loan balance . . . .” Id. at p. 7, ¶ 22. This

 argument fails for two reasons – 1) the Debtor is wrong that the escrow funds can be applied to

 the loan balance; and 2) escrow funds are essential to the protection of the collateral.

        First, it is not even necessary to look at whether the escrow funds are essential to the

 protection of the collateral, because BONY does not have a security interest whatsoever in the

 funds. The Deed of Trust explicitly defines how payments are to be applied, and nothing permits

 funds for escrow items to be used to pay down the principal or interest. According to the Debtor,

 the Deed of Trust does allow this, arguing as follows:

                Because certain situations exist when BONY may apply the escrow funds
        to the loan balance, they constitutes additional collateral securing BONY’s
        interests. The Deed of Trust specifically states that: “Lender may, at any time,
        collect and hold Funds in an amount (a) sufficient to permit Lender to apply
        Funds at the time specified under RESPA ...” Under Regulation X enacted with
        respect to RESPA, the mortgagee shall refund any surplus in the escrow account
        over fifty dollars and may refund or apply to the next year's escrow account any
        surplus under fifty dollars if the mortgagor is current. 24 C.F.R. §

                                                   6

Case 3:17-bk-06895           Doc 121    Filed 11/13/18 Entered 11/13/18 19:23:51            Desc Main
                                       Document     Page 6 of 13
           3500.17(f)(2)(i). However, if the mortgage servicer does not receive payment
           within 30 days of the payment due date, the servicer may retain the surplus in the
           escrow account in accordance with the mortgage loan documents. 24 C.F.R. §
           3500.17(f)(2)(ii). Meanwhile, the Deed of Trust states that BONY shall refund
           any excess funds to the Debtor upon full payment of the loan. Deed of Trust, ¶ 3.
           The Deed of Trust also allows BONY to hold the funds in an amount sufficient to
           apply the funds in the manner specified in the Deed of Trust. Paragraph 2 of the
           covenants in the Deed of Trust governs the application of these payments. It
           provides that BONY shall apply all payments first to interest due under the
           promissory note, then to principal due under the promissory note, and then to
           amounts due for escrow items. In the event that the Debtor has more than one
           payment outstanding, BONY may apply any payment received from Debtor to the
           “Periodic Payment” until it is paid in full. Id. at 3–4, ¶ 2. The document defines
           “Periodic Payment” in Section N of the Definitions as “the regularly scheduled
           amount due for (I) principal and interest under the Note, plus (II) any amounts
           due under Section 3 [Escrow Items] of this Security Instrument.” Id. at 2.

    [Doc. 120] at pp, 7-8, ¶ 22.

           However, it is not clear how the Debtor could impart such a meaning to this language.

    The plain language of the cited RESPA regulations2 and the Deed of Trust requires a lender to

    segregate escrow funds into a separate account and pay escrow items from that account. If there

    is a surplus over $50 at the end of the year, it gets refunded to the debtor, but if under $50 (or the

    borrower is behind more than one payment), it simply remains in the escrow account. It does not

    get applied to the loan balance. The remaining language cited by the Debtor pertains to

    application of payments. It specifies how funds that are received get applied to principal, interest,

    and escrow items. Nowhere in the Deed of Trust can BONY dip into escrow funds and apply

    those funds to principal and interest. The Debtor herself never explains her argument, and simply

    quotes language from the Deed of Trust, but that language does not support her argument.



2
     As noted in the next paragraph, the Debtor’s argument is nothing more than a verbatim copy and
    paste job from In re Thomas, 344 B.R. 386, 390-91 (Bankr. W.D. Pa. 2006). This includes citing
    to federal regulations that are no longer applicable. This is because the CFPB took over
    rulemaking authority for RESPA and published new regulations concerning escrow accounts in
    2011 (five years after Thomas). The new regulation is codified at 12 C.F.R. § 1024.17.

                                                      7

Case 3:17-bk-06895           Doc 121    Filed 11/13/18 Entered 11/13/18 19:23:51               Desc Main
                                       Document     Page 7 of 13
        The Debtor’s argument is nothing more than a verbatim recitation from In re Thomas,

 344 B.R. 386, 390-91 (Bankr. W.D. Pa. 2006). In that case, the Court simply set forth the

 language cited above and said, without explanation, that “the mortgage is clear that, under some

 circumstances, [the lender] has the ability to apply payments to its debt even though the money

 used is from the escrow and [the lender] has an obligation to refund any excess to the Debtors

 when the loan is paid in full.” 344 B.R. at 391. This conclusion makes no sense, as the

 application of periodic payments includes applying funds to escrow. See Mullins v. Wells Fargo

 Bank, N.A. (In re Mullins), No. 11-2049, 2012 WL 2576625, at *2 (Bankr. M.D.N.C. July 3,

 2012) (finding that an identical “provision simply directs how payments are to be applied as they

 are received and does not serve to create a security interest.”).

        The second case cited by the Debtor, Stevens v. SunTrust Bank (In re Stevens), 581 B.R.

 534 (Bankr. N.D. Ohio 2015) is even more inapplicable, as the Court there was presented with a

 completely different security instrument that explicitly said that “[t]he Escrow Funds are pledged

 as additional security for all sums secured by this Security Instrument.” 581 B.R. at 537. This

 language is not present in the instant case. In another similar case, a bankruptcy judge found that

 “a standard Fannie Mae/Freddie Mac deed of trust ‘does not contain elements required to create

 a security interest in Escrowed Funds.’” Birmingham, 846 F.3d at 98 (quoting Bynum v.

 CitiMortgage, Inc. (In re Bynum), Nos. 12-10660, 12-2013, 2012 WL 2974694, at *3 (Bankr.

 M.D.N.C. July 19, 2012). Quite simply, the Debtor’s position is untenable and BONY has no

 security interest in the escrow funds.

        Even if BONY did have some sort of security interest in the funds, they are essential to

 the protection of the collateral and do not take the claim outside of the anti-modification

 provision. In Davis, the Sixth Circuit was faced with a similar argument from a debtor who



                                                   8

Case 3:17-bk-06895        Doc 121    Filed 11/13/18 Entered 11/13/18 19:23:51            Desc Main
                                    Document     Page 8 of 13
 executed a deed of trust. 989 F.2d 208. The deed of trust, in addition to the real property itself,

 conveyed “the Hereditaments and Appurtenances, rents, royalties, profits, and fixtures thereto

 appertaining . . . releasing all claims to homestead and dower therein.” Id. at 209. The deed of

 trust also required the debtor to maintain insurance and assigned all proceeds to the lender. Id.

 The Sixth Circuit held that these provisions did not take the claim outside of the anti-

 modification provision. With respect to “the Hereditaments and Appurtenances, rents, royalties,

 profits, and fixtures thereto appertaining,” the Court found that “the referenced phrase refers to

 benefits which are merely incidental to an interest in real property, and . . . does not constitute

 additional security for purposes of § 1322(b)(2).” Id. at 212. With respect to insurance, the Court

 came to a similar conclusion, finding that “hazard insurance [is] an essential protection of the

 underlying collateral” and is not additional collateral. Id.

        Last year, the Fourth Circuit in Birmingham was faced with similar arguments and an

 identical deed of trust. See 846 F.3d at 94. Relying on Davis, the Court held that the Sixth

 Circuit’s reasoning regarding hazard insurance “similarly applies to . . . escrow funds that are

 tied to the real property at issue.” Id. at 96 (citing In re Ferandos, 402 F.3d 147, 156 (3d Cir.

 2005); Kreizer v. Household Realty Corp. (In re Kreitzer), 489 B.R. 698, 703-06 (Bankr. S.D.

 Ohio 2013)). This conclusion makes perfect sense – collecting funds to pay taxes and insurance

 ensures that the mortgagee’s collateral is protected. If taxes go unpaid, the collateral could be

 lost at tax sale, and if insurance goes unpaid, the lender may lose its collateral (or the collateral

 may lose value) if the property is lost or damaged without insurance to pay for repairs. In other

 words, these funds provide “essential protection of the underlying collateral.” Davis, 989 F.2d at

 212. This alone is sufficient to conclude that BONY’s claim is protected by the anti-modification

 provision.



                                                   9

Case 3:17-bk-06895        Doc 121     Filed 11/13/18 Entered 11/13/18 19:23:51             Desc Main
                                     Document     Page 9 of 13
        The conclusion reached by Birmingham was by no means an outlier. To the contrary,

 Thomas is the outlier case.3 See Birmingham, 846 F.3d at 96 (collecting cases); see also In re

 Darlene M., 542 B.R. 774 (Bankr. N.D. Ohio 2015). Indeed, it would not be a stretch to suggest

 that Davis (which is part of the Birmingham line of cases but is binding on this Court) commands

 a finding in favor of BONY. In Davis, the Sixth Circuit was guided in its holding by the fact that

 every deed of trust required property insurance, and “[t]o interpret ‘additional security’ to

 include mandatory hazard insurance would defeat the purpose of § 1322(b)(2), which is to

 protect creditors.” 989 F.2d at 211 (citation omitted). In other words, the protection would be

 “completely eviscerate[d].” Id. (quoting In re Braylock, 120 B.R. 61, 63 (Bankr. N.D. Miss.

 1990)). This exact concern was echoed by the Fourth Circuit in Birmingham. 846 F.3d at 99.

 Because nearly every deed of trust contains an escrow requirement, the exact same concern

 present in Davis is also present here and should lead this Court to deny confirmation of the Plan.

 C.     MISREPRESENATION DAMAGES ARE PART OF THE BUNDLE OF RIGHTS
        THAT PROTECTS THE CLAIM FROM MODIFICATION

        In her final argument, the Debtor contends that “the assignment of the proceeds or

 damages from misrepresentations regarding the Property’s value or condition are additional

 collateral that eliminates the protections of the anti-modification clause.” [Doc. 120] at p. 8, ¶ 24.

 This is yet another contention that is contrary to the great weight of available authority.

        The Debtor admits that “proceeds or damages for misrepresentation of the Property’s

 value or condition would appear to simply constitute replacement security,” id., but goes on to

 argue “that is not the case as proceeds or damages could be in excess of the value of the


 3
   Stevens is not necessarily an outlier, as the Court in Birmingham recognized cases in which the
 loan documents “expressly provided that escrow payments constituted additional security for the
 loan” are inapposite and are “unequivocally distinguishable from the language present in the
 Birmingham [and Shrum] Deed of Trust. [These] holdings therefore do not apply to this case.
 846 F.3d at 98.
                                                  10

Case 3:17-bk-06895        Doc 121     Filed 11/13/18 Entered 11/13/18 19:23:51              Desc Main
                                    Document      Page 10 of 13
 Property” due to punitive or treble damages. Id. This is the extent of the Debtor’s argument, and

 she does not explain why an award in excess of the property value would be relevant, especially

 as the Deed of Trust does not allow BONY to keep these additional amounts. See [Doc. 120-1] at

 pp. 12-13 (any amounts in excess of the debt must be paid to the borrower). Indeed, in Davis, the

 Sixth Circuit held that security in profits and rents do not take a claim outside of the anti-

 modification provision, and those amounts could easily exceed the debt or property value. See

 989 F.2d at 212.

        The only case cited by the Debtor in support of her position is, again, Thomas. In that

 case, the Court conducted no reasoned analysis and simply jumped to the conclusion that “these

 proceeds can result only from a chose in action. A chose in action is clearly not real property that

 a debtor uses as a principal residence. Damages awarded as a result of misrepresentation of, or

 omission with respect to, the value or condition of the real estate similarly are personalty and

 arise from prosecution of a cause of action.” 344 B.R. at 393. While it is reasonable to conclude

 that “a chose in action is clearly not real property,” that clearly does not end the analysis.

 Fortunately, that analysis was already done by the Southern District of Ohio:

        The proceeds from a cause of action for misrepresentation of the value or
        condition of the real property that is the subject of a mortgage is not additional
        security and is the type of “incidental benefit” which the Sixth Circuit found is
        “inextricably bound to the real property itself as part of the possessory bundle of
        rights.” Davis, 989 F.2d at 213. It would be illogical to determine that if proceeds
        used to compensate for the diminishment in the value of property securing a loan
        as a result of fire or a storm are part of this “bundle of rights,” that proceeds used
        to compensate for value that was misrepresented and upon which that loan was
        based are not part of that same “bundle of rights.” Thus, it should make no
        difference if the value upon which the real estate loan is based is wiped out by
        storm or fire or because the value was misrepresented in the first place—in either
        case the proceeds are part of the same bundle of rights—rights intended to protect
        the lender's side of the bargain, i.e. value securing the loan it made to the
        borrowers. Like the requirement to provide hazard insurance, to hold that this
        requirement assigning interests in claims for misrepresentation as to the value or
        condition of the real property constitutes an additional security interest would

                                                 11

Case 3:17-bk-06895       Doc 121     Filed 11/13/18 Entered 11/13/18 19:23:51             Desc Main
                                   Document      Page 11 of 13
        erode the safe harbor for residential lenders provided by § 1322(b)(2). To
        characterize proceeds generated only to protect a lender's security interest in real
        property as a separate security interest in personal property would necessarily
        mean that a lender could not protect its security interest through government
        condemnation, conveyances out of trust or fraudulent and deceptive acts. The
        borrower's agreement to assign such proceeds is not a separate or additional
        security interest, but merely a provision to protect the lender's security interest in
        the real property.

        A financial or economic analysis establishes that, like hazard insurance, the
        assignment of claims or proceeds of claims for misrepresentation as to the value
        or condition of the real property does not serve as additional collateral. If
        Household secured the loan with the real estate and a certificate of deposit or an
        automobile, the certificate of deposit or automobile would serve as additional
        collateral in addition to the value of the real estate. However, in the case of
        proceeds from hazard insurance or from a claim for misrepresentation as to the
        value or condition of the real property, the proceeds replace the value lost in the
        real estate due to the fire or other damage or due to the misrepresentation, rather
        than serving in addition to the value of the real estate. Thus, the proceeds serve as
        replacement security, thereby encouraging lenders to loan money based upon the
        real estate—the stated legislative purpose for the exception.

 In re Kreitzer, 489 B.R. at 705–06; see also Stevens, 581 B.R. at 541 (misrepresentation damages
 protect the lender’s interest “much like hazard insurance protects a lender’s interest if the rea
 property is damaged or destroyed.”).

        Thus, misrepresentation damages fall within the protections afforded by Davis and do not

 serve as additional security. Additionally, because the Deed of Trust is a standard Fannie

 Mae/Freddie Mac form, this provision is likely in millions of mortgage loans. Because “Davis

 stands for the proposition that an interpretation of [the anti-modification provision] that takes

 most mortgages outside the anti-modification protection [provided by the statute] would

 eviscerate the protective exception for residential lenders and be contrary to the Congressional

 intent in creating [the anti-modification provision],” Darlene M., 542 B.R. at 786, this Court

 should conclude that the Debtor cannot modify BONY’s claim. Confirmation of the Plan should

 be denied.




                                                 12

Case 3:17-bk-06895       Doc 121     Filed 11/13/18 Entered 11/13/18 19:23:51             Desc Main
                                   Document      Page 12 of 13
                                        CONCLUSION

        Based on the foregoing, BONY respectfully requests that this Court deny confirmation of

 the Debtor’s Plan.

        Respectfully submitted, this 13th day of November, 2018.

                                                    /s/ Bret J. Chaness
                                                    BRET J. CHANESS (BPR # 31643)
                                                    RUBIN LUBLIN TN, PLLC
                                                    3145 Avalon Ridge Place, Suite 100
                                                    Peachtree Corners, Georgia 30071
                                                    (678) 281-2730 (Telephone)
                                                    (404) 921-9016 (Facsimile)
                                                    bchaness@rubinlublin.com

                                                    Attorney for The Bank of New York Mellon
                                                    FKA the Bank Of New York, As Trustee for
                                                    the Certificateholders of the CWALT, Inc.,
                                                    Alternative    Loan    Trust   2006-OC10,
                                                    Mortgage Pass-Through Certificates, Series
                                                    2006-OC10


                                CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2018, a copy of the within and foregoing was filed

 via CM/ECF, which will serve notice on all necessary parties.


                                                    /s/ Bret J. Chaness
                                                    BRET J. CHANESS (BPR # 31643)




                                               13

Case 3:17-bk-06895      Doc 121     Filed 11/13/18 Entered 11/13/18 19:23:51         Desc Main
                                  Document      Page 13 of 13
